robert lippolis petitioner v commissioner of internal revenue respondent docket no 18172-12w filed date r collected dollar_figure of tax from the target as a result of an audit performed in response to p’s whistleblower claim by letter to p r said an award under sec_7623 equal to of the amount collected had been approved thereafter p commenced this whistleblower proceeding pursuant to sec_7623 sec_7623 provides that an award shall not be made under sec_7623 unless more than dollar_figure million is in dispute in the action dollar_figure million requirement r moved to dismiss for lack of jurisdiction and in that motion contends that p does not meet the dollar_figure million requirement held the dollar_figure million requirement is an affirma- tive defense and is not jurisdictional we will deny r’s motion and allow time for r to file an appropriate motion for leave to amend the answer thomas c pliske for petitioner ashley m bender for respondent opinion colvin judge petitioner commenced this whistleblower proceeding pursuant to sec_7623 unless otherwise indicated section references are to the internal rev- enue code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar united_states tax_court reports sec_7623 bars the making of an award under sec_7623 unless more than dollar_figure million is in dispute in the action dollar_figure million requirement respondent filed a motion to dismiss for lack of jurisdiction in which respondent contends that petitioner does not meet the dollar_figure million requirement for reasons discussed below we will deny respondent’s motion neither party requested a hearing and we conclude that none is necessary to decide respondent’s motion for pur- poses of deciding respondent’s motion we consider the undis- puted information contained in the pleadings respondent’s motion and documents attached to his motion and peti- tioner’s response background petitioner resided in new york when he filed the petition petitioner filed a whistleblower claim which the internal_revenue_service irs whistleblower office received on date in the claim petitioner alleged inter alia that an individual taxpayer and certain flowthrough entities in which the individual taxpayer had a majority interest had underreported income on their federal_income_tax returns after reviewing the claim the whistleblower office sent the case to the irs examination_division which examined the target’s returns later the commissioner assessed and collected from the individual taxpayer and from his estate_tax and interest of dollar_figure the examination_division prepared a form con- fidential evaluation report on claim for award and returned that form and the examination file to the whistle- blower office the whistleblower office concluded that peti- tioner was not eligible for an award under sec_7623 pursuant to subsection b but was eligible for an award under subsection a of dollar_figure ie of the amount the irs had collected from the target on date the whistleblower office sent petitioner a letter date letter which stated in part that w e have approved an award under sec_7623 in the amount of dollar_figure based on your form_211 application_for reward for original information dated date this award represents full payment of your claim lippolis v commissioner a tax_court whistleblower jurisdiction discussion the tax_court may exercise jurisdiction only to the extent provided by congress see sec_7442 66_tc_61 see also eg rules b we nevertheless have jurisdiction to decide whether we have jurisdiction 142_tc_225 118_tc_348 83_tc_626 83_tc_309 the tax court’s jurisdiction over whistleblower cases is provided by sec_7623 paragraph in pertinent part provides that a ny determination regarding any award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter sec_7623 provides for mandatory awards if certain requirements are met more specifically sec_7623 provides sec_7623 awards to whistleblowers - in general - if the secretary proceeds with any administrative or judicial action described in sec_7623 a based on information brought to the secretary’s attention by an individual such individual shall subject_to paragraph receive as an award at least percent but not more than percent of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action including any related actions or from any settlement in response to such action the determination of the amount of such award by the whistleblower office shall depend upon the extent to which the individual substantially contributed to such action sec_7623 provides in relevant part that sec_7623 shall apply with respect to any_action if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure the phrase any_action refers to any administrative or judicial action with which the secretary proceeds based on information pro- vided by a whistleblower under sec_7623 see sec_7623 and b united_states tax_court reports b respondent’s motion in the motion respondent points out that the date letter states the whistleblower office had approved an award under sec_7623 and makes no reference to sec_7623 in the motion respondent also con- tends that petitioner is not entitled to an award under sec_7623 and thus the court lacks jurisdiction because petitioner does not meet the dollar_figure million requirement and acknowledges that sec_7623 itself is not jurisdic- tional in character c whether the dollar_figure million requirement is jurisdictional in considering whether to grant respondent’s motion we will decide whether sec_7623 is jurisdictional or is an affirmative defense and if the latter what proce- dures apply to our consideration of the dollar_figure million limit the supreme court has endeavored in recent years to ‘bring some discipline’ to the use of the term ‘jurisdictional’ cautioning courts not to lightly attach those ‘drastic’ con- sequences to limits congress has enacted see gonzalez v thaler u s ll ll 132_sct_641 rec- ognizing that j urisdictional rules may result in the waste of judicial resources and may unfairly prejudice liti- gants see henderson ex rel 562_us_428 the supreme court has created a readily administrable bright line rule for courts to use in deciding whether a statutory provision affects a court’s jurisdiction see 546_us_500 see also gonzalez u s at ll s ct pincite henderson u s pincite specifically courts are to review whether congress ‘clearly states that a threshold limitation on a statute’s scope shall count as jurisdictional’ b ut when ‘congress does not rank a statutory limitation on cov- the letter from the whistleblower office does not refer to sec_7623 but the phrase in the letter t his award represents full payment of your claim obviously denies petitioner’s claim under that subsection denying a whistleblower’s claim under sec_7623 without saying so does not de- prive this court of jurisdiction 135_tc_70 holding a whistleblower office letter constituted a determination where it stated that an award_determination could not be made under sec_7623 lippolis v commissioner erage as jurisdictional courts should treat the restriction as nonjurisdictional’ in character gonzalez u s at ll s ct pincite quoting arbaugh u s pincite henderson u s pincite moreover the jurisdictional analysis must focus on the ‘legal character’ of the require- ment which may be discerned by looking to the condition’s text context and relevant historical treat- ment 559_us_154 citation omitted the supreme court has stated that this approach is suited to capture congress’ likely intent and also provides helpful guidance for courts and litigants who will be ‘duly instructed’ regarding a rule’s nature henderson u s pincite available indicators of congressional intent are not suffi- cient to support the conclusion that sec_7623 is jurisdictional the text of sec_7623 does not clearly indicate that congress intended this provision to serve as a jurisdictional bar see henderson u s pincite rather an entirely separate provision sec_7623 provides that this court has jurisdiction over the matter that is the subject of any determination regarding an award under sec_7623 or the fact that the two provisions are close together is not dispositive see gonzalez u s at ll s ct pincite mere proximity will not turn a rule that speaks in nonjurisdictional terms into a jurisdictional hurdle the legislative_history sheds no light on the question whether sec_7623 is jurisdictional it is noteworthy that when congress has chosen to place an amount in controversy as a jurisdictional bar on a federal court’s authority to review a matter it has done so expressly see u s c sec_814 the united_states district courts shall only have jurisdiction of cases when the amount claimed by the owner of the property to be condemned exceeds dollar_figure u s c sec_6713 the district courts of the united_states shall have original jurisdiction concurrent with the united_states court of federal claims of any civil_action or claim described in subparagraph a that does not exceed dollar_figure u s c sec_1332 the district courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of dollar_figure id sec_1346 the district courts shall have original jurisdiction concurrent with the united_states tax_court reports united_states court of federal claims of a ny other civil_action or claim against the united_states not exceeding dollar_figure in amount in sum we conclude that sec_7623 is not a jurisdictional requirement d whether sec_7623 is an affirmative defense we next decide whether sec_7623 creates an affirmative defense that must be pleaded in the answer and proved by the commissioner or whether it is an element of petitioner’s case and must be pleaded in the petition and proved by petitioner neither party included in the pleadings any allegations relating to the dollar_figure million requirement an affirmative defense is an assertion of facts and argu- ments that if true will defeat the cause of action even if all the allegations in the complaint are true black’s law dictionary 9th ed see also 316_f3d_337 2d cir rule provides a nonexhaustive list of affirmative defenses a party may raise in this court including res_judicata collateral_estoppel estoppel waiver duress fraud and the statute of limita- tions in deciding whether a statute provides an affirmative defense courts often consider practicality and fairness see in a recent opinion we recognized that the parties disputed certain as- pects of sec_7623 but we concluded that it was not necessary to reach that issue whistleblower 22231-12w v commissioner tcmemo_2014_157 at rule pleading special matters provides that a party shall set forth in the party’s pleading any matter constituting an avoidance or af- firmative defense including res_judicata collateral_estoppel estoppel waiver duress fraud and the statute_of_limitations a mere denial in a responsive pleading will not be sufficient to raise any such issue para- graph b of rule answer provides in pertinent part that the answer shall contain a clear and concise statement of every ground together with the facts in support thereof on which the commissioner relies and has the burden_of_proof in their commentary discussing the categorization of affirmative de- fenses wright and miller state fairness probably should be viewed as a shorthand expression reflect- ing the judgment that all or most of the relevant information on a par- ticular element of a claim is within the control of one party or that one party has a unique nexus with the issue in question and therefore that party should bear the burden of affirmatively raising the matter charles alan wright arthur r miller federal practice and procedure sec_1271 pincite 3d ed lippolis v commissioner hernandez-miranda v empresas diaz masso inc 651_f3d_167 1st cir 285_f3d_287 3d cir 808_f2d_1075 5th cir 687_f2d_1324 10th cir since the secretary has had the discretionary authority to pay awards to persons who provide information to the commissioner that aids in detecting underpayments of tax act of mar ch sec stat pincite codi- fied by ch sec rev stat in congress enacted sec_7623 to encourage tax whistleblowers to provide information regarding persons who underpay tax or violate the internal revenue laws see 135_tc_70 sec_7623 provides this court with jurisdiction over any determination made by the secretary regarding an award under sec_7623 or sec_7623 pro- vides for mandatory rather than discretionary awards if cer- tain requirements are met see supra p in assigning pleading obligations and the burden_of_proof for the dollar_figure million requirement it is helpful to consider the nature of the information that would show whether that requirement has been met in the motion respondent con- tended that the amount in dispute in this action is dollar_figure ie the amount assessed and collected from the target after consideration of petitioner’s whistleblower claim in a supplement to the motion respondent contends that the ‘amount in dispute’ is the maximum total of tax pen- alties interest additions to tax and additional_amounts that could have resulted from the action s with which the irs proceeded based on the information provided if the formal positions taken by the irs had been sustained petitioner see also 285_f3d_287 3d cir regulations first effective after the events in question here provide as follows t he term amount in dispute means the greater of the maximum total of tax penalties interest additions to tax and additional_amounts that resulted from the action s with which the irs proceeded based on the information provided or the maximum total of such amounts that were stated in formal positions taken by the irs in the action s see sec_301_7623-2 proced admin regs the regulations are effective and apply to information submitted on or after date and to claims continued united_states tax_court reports contends that applying respondent’s standard would be dif- ficult or impossible because respondent has not provided sufficient information particularly regarding the audit of the target showing whether the dispute was for more than dollar_figure million as a result according to petitioner whistleblowers may have no basis for identifying an amount in dispute dif- ferent from the amount assessed and collected we need not decide what constitutes the amount in dispute at this time the commissioner generally should have easy access to all of the records or documents that would show whether the amount in dispute in the action ie any administrative or judicial action sec_7623 initiated against the target as a result of the whistleblower claim exceeds dollar_figure million those documents may not be available to the whistleblower and may constitute confidential taxpayer information of the tar- get it would be unduly burdensome to require the whistle- blower to provide or perhaps even to know of the existence of those records we conclude that sec_7623 is an affirmative defense and that the commissioner bears the burden_of_proof on this issue see rule ray f 3d pincite see also 3_f3d_1289 9th cir ‘when the true facts relating to a disputed issue lie peculiarly within the knowledge of ’ one party the burden_of_proof may properly be assigned to that party quoting 369_f2d_671 9th cir 777_f2d_877 2d cir the party asserting an affirmative defense usually has the burden of proving it and t his rule has particular cogency where the facts in support of the defense are peculiarly within the knowledge of the party asserting it citations omitted 85_tc_535 10_bta_1069 determining the commissioner had the burden for award under sec_7623 that are open as of date sec_301_7623-2 proced admin regs paragraph a of rule burden_of_proof provides a general the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses plead- ed in the answer it shall be upon the respondent as to affirmative de- fenses see rule lippolis v commissioner of proving an exception to the statute_of_limitations because that information was within his and not the taxpayer’s realm of knowledge e conclusion we will deny respondent’s motion to dismiss for lack of jurisdiction rule amended and supplemental pleadings provides that leave to amend a pleading shall be given freely when justice so requires and that a motion for leave to amend a pleading shall state the reasons for the amendment and shall be accompanied by the proposed amendment we will issue an order allowing respondent days to file a motion for leave to amend the answer to raise the sec_7623 affirmative defense and to include allegations of fact supporting the amendment to the answer if the court grants respondent’s motion to amend raising the sec_7623 affirmative defense petitioner will have days from the date of service of the amendment to answer to file a reply or days from that date within which to move with respect to the amendment to answer see rule to reflect the foregoing an appropriate order will be issued f
